Citation Nr: 9923012	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-23 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected right knee disorder, status post anterior 
cruciate ligament (ACL) reconstruction, with right quadriceps 
atrophy, to include whether reduction in the schedular 
disability rating from 30 percent to 20 percent, effective 
April, 1, 1998, was proper.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In a September 1996 decision, the RO, inter alia, 
temporarily granted a claim by the veteran seeking an 
increased disability rating for his service-connected right 
knee disorder, assigning a 30 percent disability rating 
effective January 3, 1996.  However, in that decision, the RO 
reduced the veteran's service-connected disability rating to 
20 percent, effective July 1, 1996.  The RO also denied a 
claim by the veteran seeking entitlement to service 
connection for hypertension.  In an October 1996 decision, 
the RO reversed its decision to reduce the veteran's 
disability rating for his right knee disorder, continuing his 
30 percent disability rating.  In a January 1998 rating 
decision, the RO proposed to reduce to 20 percent the 
veteran's disability rating for his service-connected right 
knee disorder.  That proposal was made final in a September 
1998 decision, which reduced his rating from 30 percent to 20 
percent, effective April 1, 1998.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The most recent medical evidence shows the veteran's 
right knee disorder, manifested by minimal swelling, 
tenderness, effusion, complaints of constant pain, and right 
quadriceps atrophy of 1 inch.  Range of motion was most 
recently 0 to 90 degrees.  There was no ligamentous laxity.  
X-rays revealed post operative changes of the ACL.  
Functional impairment of the right knee consists of 
difficulty with prolonged physical activity, walking, 
jogging, and using stairs, mainly due to weakness and pain on 
motion of the knee.

3.  The veteran's medical history shows his right knee 
disorder manifested by complaints of swelling and pain, 
crepitation, 1/2 inch of atrophy, and tenderness.  Range of 
motion was 0 to 125 degrees.  There was ligamentous laxity.  
X-rays were negative.

4.  The recent medical evidence does not show improvement in 
the veteran's right knee disorder.

5.  Ankylosis of the knee, extension limited to 30 degrees, 
or nonunion of the tibia and fibula is not currently shown by 
the medical evidence of record.


CONCLUSION OF LAW

1.  The reduction in the schedular disability rating from 30 
percent to 20 percent, effective April, 1, 1998, for the 
veteran's service-connected right knee disorder, status post 
ACL reconstruction, with right quadriceps atrophy, was not 
proper; a 30 percent disability rating is restored.  
38 C.F.R. §§  3.344, 4.1, 4.13  (1998).

2.  The criteria for a disability rating in excess of 30 
percent for service-connected right knee disorder, status 
post ACL reconstruction, with right quadriceps atrophy, have 
not been met.  38 U.S.C.A. §§ 1155, 5107  (West 1991); 
38 C.F.R. §  4.71(a), Diagnostic Codes (DCs) 5256-5263, 5318  
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has a service-connected right knee 
disorder and has claimed that the disability has worsened 
since it was last rated; medical evidence has been submitted 
which the veteran's believes supports his contentions.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).

Because the veteran's claim is well-grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the veteran was provided recent VA examinations of his right 
knee.  In addition, the RO obtained the veteran's service 
medical records and numerous other medical records.  It also 
provided the veteran with a personal hearing.  The veteran 
has not indicated that there is any other relevant evidence 
available but not yet of record.  Overall, the Board finds 
that no further assistance is required to comply with the 
duty to assist, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1998) (Rating Schedule).  It must be noted 
that the pyramiding of various diagnoses of the same 
disability is prohibited.  38 C.F.R. § 4.14  (1998).  Where 
there is a question as to which of two evaluations under a 
specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In addition, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (formerly 
Court of Veterans Appeals) held that 38 C.F.R. §§ 4.40, 4.45, 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).

Finally, in deciding claims for VA benefits claims, "when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

The veteran's induction medical examination report is not of 
record.  However, service medical records show that he 
injured his right knee on or about August 1990.  He was seen 
again in November 1990 for right knee pain, swelling, and 
effusion.  Diagnosis was a torn ACL.  Records show that the 
veteran underwent diagnostic arthroscopy in February 1991.  
Post-operative diagnosis was partial ACL ligament tear of 
right knee; radial tear of posterior horn, lateral meniscus; 
and synovial impingement at the intercondylar notch.  
Physical therapy records from July and August 1991 show that 
the veteran had decreased strength and endurance in his right 
knee as compared to the left.  In September 1991, the veteran 
was seen for complaints of right knee hyperextension when not 
in its brace.  Assessment was status post right knee 
arthroscopy and weak quadriceps on the right.

A November 1991 Department of the Army medical board 
proceedings report reflects that the veteran was no longer 
able to perform the duties of his service due to a deficient 
ACL of the right knee.  He reported pain in the knee on 
prolonged standing; "locking" of the leg; and an inability 
to carry a tool box.

The veteran's November 1991 separation medical report 
indicates that he had decreased strength in his right leg and 
knee due to right ACL deficiency.  In the associated report 
of medical history, he reported that he could not bend down 
due to pain in his knee.

A February 1992 medical evaluation board proceedings report 
indicates that the veteran had an ACL deficient right knee 
with quadriceps atrophy.  Physical examination revealed range 
of motion of the right knee from 0 to 135 degrees, which was 
equal to the left knee.  He had no instability to varus or 
valgus stress and no joint line tenderness, effusion, or 
retropatellar crepitance.  He had a grade II Lachman's test 
and grade II pivot shift.  He also had 2.5 inches of 
quadriceps atrophy on the right.  X-rays revealed no 
arthrosis.  Strength tests revealed a 30 percent reduction in 
quadriceps strength and a 50 percent reduction in hamstring 
strength.

Subsequent to service, a September 1992 VA orthopedic 
examination report indicates that the veteran had complaints 
of right knee pain and an inability to use the knee for long 
periods of time.  Range of motion was 0 to 125 degrees.  
There was crepitation on motion, 1/2 inch of atrophy of right 
calf and thigh, and tenderness to palpation of the anterior 
patella tendon area.  There was a 1+ medial ligamentous 
laxity, a 2+ anterior drawer sign, and a 2+ Lachman's test.  
The veteran was painful on hyperextension of the knee.  There 
was no posterior drawer sign.  X-rays were negative.  
Impression was degenerative joint disease of the right knee 
with instability.

VA outpatient records from July and August 1993 show 
additional treatment for the veteran's right knee.

A January 1996 VA outpatient record shows that the veteran 
complained of increased swelling and pain in his right knee, 
with an inability to bear weight.

A May 1996 VA surgical record shows that the veteran 
underwent right ACL reconstruction with autograft.

A January 1997 VA joints examination report reflects that the 
veteran was status post ACL reconstruction.  He reported that 
he did well for 5 months following surgery, but that he 
developed pain in the knee cap on prolonged standing, 
running, or physical labor.  Objective examination revealed a 
full range of motion.  There was no ligamentous laxity, a 
negative anterior drawer sign, and a negative Lachman's test.  
There was minimal, if any, swelling, but there was tenderness 
in and about his scar and about the patellar area.  Diagnosis 
was degenerative joint disease, status post ACL ligament 
repair, with some chondromalacia of the patella.  X-rays 
revealed surgical changes of the ACL, but no significant 
change since 1996.

A July 1997 VA joints examination report indicates that the 
veteran worked as a warehouse lift operator.  He reported 
that his right knee pain occurred frequently, especially 
after several days of increased activity.  The pain was 
relieved by medication, but the medication made him sleepy, 
so he was unable to take it while working.  He was able to 
walk less than a block without pain and was able to ascend 
and descend stairs only with use of a hand rail and with 
pain.  He was able to sit, but required his right leg to be 
extended.  He was able to stand for 1 hour.  Pain was 
aggravated with jogging and increased activity.  Physical 
examination revealed that the veteran favored his right leg 
with ambulation, having a slight limp.  There was swelling 
noted, measured as 1 centimeter across the joint line.  The 
right thigh was approximately 1 inch smaller than the left.  
Range of motion was 0 to 90 degrees.  There was some evidence 
of effusion, but no laxity.  There was tenderness in the 
lateral collateral ligament and a positive McMurray's test.  
X-rays revealed no changes since 1996.  Assessment was status 
post ACL repair with a lateral collateral ligament strain and 
possible meniscus disease.

The veteran testified at a personal hearing at the RO in 
September 1997.  During the hearing, he stated that his right 
knee was painful and swollen and had decreased range of 
motion.  He reported a "catching" sensation on prolonged 
walking and climbing stairs, as well as a constant grinding 
or crunching sound.  He reported missing no work due to his 
right knee disorder, except for occasional doctor's 
appointments.  He stated that there is a small amount of 
fluid in the knee and that the knee felt slightly warm.

III.  Analysis

a.  Whether a reduction in rating was proper

There is no question that a disability rating may be reduced; 
the regulations note that "[o]ver a period of many years, a 
veteran's disability claim may require ratings in accordance 
with changes in laws, medical knowledge and his or her 
physical or mental condition."  38 C.F.R. § 4.1  (1998).  
However, the circumstances under which rating reductions can 
occur are limited pursuant to regulations promulgated by the 
Secretary.  Specifically, the laws require that "[w]hen any 
change in evaluation is to be made, the rating agency should 
assure itself that there has been an actual change in the 
conditions, for better or worse, and not merely a difference 
in thoroughness of the examination or in use of descriptive 
terms."  38 C.F.R. § 4.13  (1998).

For disabilities with ratings which have continued for long 
periods of time (i.e. 5 years or more), a reduction in 
evaluation requires, among other things, evidence of 
sustained material improvement under the ordinary conditions 
of life, as evidenced by "full and complete examinations;" 
reduction on the basis of a single examination is prohibited.  
38 C.F.R § 3.344(a), (b)  (1998).  For other disabilities, 
which have not become so stabilized (i.e. rating in effect 
for less than 5 years), a reduction may be warranted based 
upon re-examinations disclosing improvement in the 
disabilities.  38 C.F.R. § 3.344(c)  (1998).  In this case, 
the record shows that the veteran's 30 percent disability 
evaluation for his service-connected right knee disorder was 
in effect for approximately 2 1/2 years, beginning in January 
1996.  Accordingly, the Board finds that the heightened 
requirements for a rating reduction as per 38 C.F.R. § 
3.344(a) and (b) (1998) are not applicable, and that, 
alternatively, a reduction may be warranted based merely upon 
evidence showing an improvement in his disability.

In determining whether the veteran's disability has improved, 
VA regulations provide that several general requirements must 
be followed.  First, in both the examination and the 
evaluation of the disability, each disability must be viewed 
in relation to its history.  Brown v. Brown, 5 Vet. App. 413, 
420 (1993) (citing 38 C.F.R. § 4.1  (1998)).  Second, reports 
of examination must be reconciled into a consistent picture 
so that the current rating accurately reflects the elements 
of disability present.  Id. (citing 38 C.F.R. § 4.2  (1998)).  
In addition, a rating reduction case requires ascertaining 
"whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations." Id. at 
421 (citing Schafrath v. Derwinski, 1 Vet. App. 589  (1991)).

As stated above, the veteran was granted a 30 percent 
disability rating for his right knee disorder, effective 
January 1, 1996, based on a finding that it involved severe 
instability.  The medical evidence shows that, at this time, 
his right knee disorder was manifested by subjective 
complaints of increased swelling and pain, with an inability 
to bear weight.  Prior medical evidence indicated range of 
motion from 0 to 125 degrees with crepitation; 1/2 inch of 
atrophy of right leg; tenderness to palpation; and some 
medial ligamentous laxity.  X-rays were negative.

The RO proposed to reduce the veteran's 30 percent disability 
rating to 20 percent in January 1998.  (The Board notes that 
the RO summarily reduced the veteran's disability rating to 
20 percent in September 1996, but later rescinded that 
reduction, and reinstated the 30 percent rating.).  This 
proposal was based on recent medical evidence which the RO 
concluded showed an improvement in the veteran's right knee 
disorder.  This evidence is the January 1997 and July 1997 VA 
joints examination reports.  They indicate that the veteran's 
right knee was manifested by minimal swelling; tenderness to 
palpation; some effusion; and, most recently, range of motion 
of 0 to 90 degrees.  There was no ligamentous laxity.  The 
veteran walked with a slight limp.  X-rays revealed post-
surgical changes of the ACL due to his ACL reconstruction in 
May 1996.

From the above medical evidence, it is clear that the nature 
of the veteran's service-connected right knee disorder has 
changed since his May 1996 ACL reconstruction.  That 
procedure was to remedy his ACL deficiency, namely the 
ligamentous laxity.  This procedure apparently alleviated 
most of his right knee instability, the main symptom of his 
right knee disorder prior to the surgery.  However, the Board 
also finds that the veteran's right knee most recently showed 
increased limitation of motion (flexion to 90 degrees vs. 125 
degrees) and right thigh atrophy (1 inch vs. 1/2 inch).  In 
addition, X-rays showed post-surgical changes, when they were 
previously negative.  Overall, the Board finds that some 
symptoms have improved, and that some have apparently 
worsened.  Therefore, the Board cannot conclude that his 
service-connected right knee disorder, in toto, has 
"improved."  38 C.F.R. §§ 3.344(c), 4.1, 4.13  (1998).

Without evidence of an overall improvement, a reduction in 
rating is not authorized.  38 C.F.R. § 3.344(c)  (1998).  
Therefore, the reduction in rating from 30 percent to 20 
percent for the veteran's service-connected right knee 
disorder was not proper.  

The veteran's 30 percent disability rating for his service-
connected right knee disorder is restored.

Since the Board concludes that a reduction in rating is not 
warranted, the issue of the effective date of a reduction is 
moot.  However, in this case, the Board finds it worth noting 
that the RO's assignment of an April 1, 1998, effective date 
for its reduction was erroneous.  The law provides that the 
effective date of a reduction in evaluation of a disability 
for compensation purposes shall be "the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires."  38 C.F.R. 
§ 3.105(e)  (1998); 38 U.S.C.A. § 5112(b)(6)  (1999).  In 
this case, the veteran was given notice of the final rating 
on September 17, 1998.  Therefore, the effective date of the 
reduction would have been November 30, 1998.  Inexplicably, 
the RO assigned an April 1, 1998, effective date.  The result 
of this error was that the RO then concluded that an 
overpayment of benefits occurred.  The Board finds no 
provision under the law that allows for such a retroactive 
reduction in benefits.

b.  Entitlement to an increased disability rating

In addition to appealing the RO's reduction of his disability 
rating from 30 percent to 20 percent, the veteran also claims 
that he is entitled to a disability rating in excess of 30 
percent for his service-connected right knee disorder.  
Specifically, he asserts that his knee has swelling, 
tenderness to touch, and constant pain.

Initially, the Board must determine the probative weight to 
be accorded the medical evidence of record.  In this regard, 
it finds that all of the medical evidence is credible.  
However, because this claim is one for an increased 
disability rating, the Board finds that the current level of 
the veteran's disability is the primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, it gives 
greatest weight to the most recent medical evidence.

Disabilities involving the knee and leg are rated under DCs 
5256 through 5263 of the Rating Schedule.  38 C.F.R. § 4.71a  
(1998).  These DCs provide for disability ratings ranging 
from noncompensable (0 percent) to 60 percent, depending on 
the nature and severity of a veteran's knee disability.  A 
disability evaluation in excess of 30 percent is warranted in 
only a few situations, namely for unfavorable ankylosis of 
the knee (DC 5256); limitation of leg extension to 30 degrees 
(DC 5261); and nonunion of the tibia and fibula (DC 5262).  
Id.

The Board has carefully reviewed the medical evidence and the 
veteran's lay testimony.  However, in this case, none of the 
evidence of record indicates that the veteran has ankylosis 
of the right knee or nonunion of the tibia or fibula.  In 
addition, his right knee extension has consistently been 
reported as full, or 0 degrees.  No medical evidence shows 
extension limited to 30 degrees.  Therefore, a rating in 
excess of 30 percent is not warranted under these provisions 
of the Rating Schedule.  The veteran has argued that his 
right knee flexion is limited to only 40-45 degrees.  While 
the medical evidence does not support this figure, even if 
true, that degree of flexion would still only entitle the 
veteran to his current 30 percent disability rating.  
38 C.F.R. § 4.71a, DC 5260  (1998).

The Board notes that the veteran's right knee disorder 
involves right thigh atrophy.  Thus, his disability may 
alternatively be rated under DC 5318.  38 C.F.R. § 4.73  
(1998).  However, that diagnostic code only provides for a 
maximum schedular disability rating of 30 percent.  Thus, an 
increased disability rating is not available under that code.  
It should be noted that disabilities of the joints and 
muscles ordinarily overlap to a great extent.  38 C.F.R. 
§ 4.14  (1998).  In fact, the evaluation of joint 
disabilities specifically requires the consideration of 
weakened movement due to muscle injury.  38 C.F.R. § 4.45  
(1998).  In this case, the Board specifically considered the 
fact that the veteran's right knee disorder involved right 
leg atrophy.  That the atrophy appeared to have worsened was 
a major reason the Board found the RO's reduction in rating 
to 20 percent improper.  A separate disability rating for 
right thigh atrophy is not warranted.  38 C.F.R. § 4.14  
(1998)  (the evaluation of the same disability under various 
diagnoses, i.e. pyramiding, is to be avoided); Esteban v. 
Brown, 6 Vet. App. 259, 261  (1994) (a separate rating may 
only be granted for a "distinct and separate" disability; 
that is, "when none of the symptomatology ... is duplicative 
... or overlapping."); Brady v. Brown, 4 Vet. App. 203, 206  
(1993) ('Pyramiding' essentially involves "compensating a 
claimant twice (or more) for the same symptomatology" and 
that doing so "would overcompensate the claimant."). 

In sum, after review of the entire record, including the more 
recent medical evidence, the Board concludes that a schedular 
rating in excess of 30 percent is not currently warranted for 
the veteran's service-connected right knee disorder, status 
post ACL reconstruction with right quadriceps atrophy.  The 
Board finds no DC under the Rating Schedule, coupled with 
functional impairment pursuant to DeLuca v. Brown, 8 Vet. 
App. 202 (1995), that would entitled the veteran to a higher 
rating.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required under the provisions of 38 U.S.C.A. § 5107(b) 
(West 1991).

In light of the above, the veteran's claim for an increased 
disability rating must be denied.


ORDER

Entitlement to restoration of a 30 percent disability rating 
for a service-connected right knee disorder, status post ACL 
reconstruction, with right quadriceps atrophy, is granted.

Entitlement to a disability rating in excess of 30 percent 
for a service-connected right knee disorder, status post ACL 
reconstruction, with right quadriceps atrophy, is denied.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for hypertension.

The Board notes that the veteran submitted a claim seeking 
entitlement to service connection for high blood pressure in 
May 1996.  The RO rendered a rating decision in September 
1996, denying the claim.  Thereafter, in October 1996, the 
veteran submitted a Notice of Disagreement with the RO's 
denial of entitlement to service connection for hypertension.  
However, no Statement of the Case was issued by the RO.

The pertinent law and regulations provide that "[a]ppellate 
review will be initiated by a Notice of Disagreement and 
completed by a Substantive Appeal after a Statement of the 
Case is furnished as prescribed in this section."  38 
U.S.C.A. 
§ 7105(a)  (West 1991); 38 C.F.R. § 20.200  (1998); see also 
38 C.F.R. 
§ 20.201  (1998) (requirements for notices of disagreement).  
The Notice of Disagreement must be filed with the RO from 
which the claimant received notice of the determination being 
appealed within one year from the date of mailing of the 
notice of the result of the initial review or determination.  
38 U.S.C.A. § 7105(b)(1)  (West 1991); 38 C.F.R. §§ 20.300, 
20.302(a)  (1998).  The Notice of Disagreement can be filed 
by the veteran or his or her representative if a proper Power 
of Attorney as to the representative is of record.  38 C.F.R. 
§ 20.301  (1998).  Thereafter, upon the timely receipt of a 
Notice of Disagreement, the RO must prepare and furnish to 
the claimant a Statement of the Case unless the benefit being 
sought is granted in full.  38 U.S.C.A. § 7105(d)(1)  (West 
1991); Godfrey v. Brown, 7 Vet. App. 398, 408-410  (1995).

The Board recognizes that the claims file contains a 
Statement of the Case dealing with the issue of service 
connection for hypertension.  However, that Statement of the 
Case was issued in April 1998 pursuant to a separate and 
distinct claim by the veteran, submitted more than a year 
later, seeking entitlement to service connection for 
hypertension, secondary to his service-connected right knee 
disorder.  That Statement of the Case only addresses the 
issue of secondary service connection.  Therefore, it is not 
adequate for purposes of fulfilling the RO's duty to inform 
the veteran of the applicable laws and regulations and 
reasons and bases for its denial of his original claim for 
direct service connection for hypertension.  See 38 C.F.R. 
§ 19.29  (1998).

Pursuant to VA regulations governing the adjudication of 
claims, "[i]f further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision," the Board is required to 
remand the case back to the agency of original jurisdiction.  
38 C.F.R. § 19.9  (1998) (emphasis added).  Consequently, 
this matter must be remanded in order for the veteran to be 
assured of full procedural due process.

Accordingly, the case is remanded to the RO for the following 
development:

The veteran and his accredited 
representative should be issued a 
Statement of the Case with respect to the 
claim of entitlement to direct service 
connection for hypertension.  The veteran 
should be advised that he may perfect his 
appeal of this issue by filing a 
substantive appeal within 60 days of the 
issuance of the Statement of the Case, 
see 38 C.F.R. § 20.302(b) (1998), or 
alternatively, within the time proscribed 
by law to perfect an appeal to the Board.  
Any additional evidentiary/medical 
development deemed appropriate to the 
appellate processing of the claim should 
be undertaken.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to insure procedural due process.  
The veteran needs to take no action until so informed, but is 
free to submit additional evidence and argument while the 
case is in remand status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 

